DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Response to Arguments
Applicant's arguments filed on 27 April 2022 have been fully considered but they are not persuasive.
	On page 6-8 of the Applicant’s Response, applicant argues that Bergman is silent regarding a plurality of operational modes that determines antenna weights. Also a person having ordinary skill in the art would not be motivated to combine the teachings of Jia with Berman, when Bergman specifically teaches that updated antenna weights are not applied when the reception quality is below threshold. Also Iwami includes only one mode for determining antenna weights (calibration mode) and fail to teach method of selecting between two different modes of determining antenna weights based on the signal quality of the wireless link. Therefore, Bergman, Jia, and Iwami, alone or in combination, fail  to teach the claim limitation of claims 1, 10, 12, 13, and 14.
The Examiner respectfully disagrees with Applicant’s arguments, because first of all, Bergman discloses the user equipment determining the reception quality which is compared with threshold value to either apply (first mode) the pre-coding vectors (weights for antennas) indicated by pre-coding weight information (predefined) for beamforming transmission or not applying (second operational mode) the pre-coding weight for data communication (wireless link). Further, Bergman discloses the pilot signal  is used for determining the reception quality of communication channel (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0021, 0026, 0019, 0059, 0060]). Jia also disclose the searching for new beam pattern (updating antenna weights implicitly with pilot signal) when signal falls below the threshold value (RSSI – signal power setting) for improving the signal quality for communication which also disclose the mode for updating and not updating based on the threshold value (Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0112, 0125]). Lastly, Iwami introduced for defining modes for the normal communication mode (not updating the antenna weights) and updating mode (calibration mode) for updating the antenna weights with reception signals (Iwami - Fig. 3, paragraph [0002, 0004, 0005, 0007, 0009, 0049, 0057, 0061, 0069])). Therefore, one of ordinary skilled in the art would have found obvious from the combined teachings of . Bergman, Jia, and Iwami as a whole teaches the claimed limitation of claims 1, 10, 12, 13, and 14.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20140050278 to Bergman et al. in further view of U.S. PGPub. No. 20140055302 to Jia and U.S. PGPub. No. 20100182922 to Iwami et al.
As to Claims 1 and 14, Bergman discloses a device and method of operating device, comprising control circuit configured to perform (Fig. 9):
activating an operational mode of plurality of operational modes of a wireless link established between a terminal and a base station of a network, wherein the plurality of operational mode include both a first operational mode that utilizes a plurality of predefined candidate values in determining antenna weight, and a second operational mode of antenna weight (Fig. 5, Fig. 9, paragraph [0003, 0008, 0019, 0059, 0060], where the user equipment determines the reception quality for applying (first operational mode) the pre-coding vectors (weights for antennas) indicated by pre-coding weight information (predefined) for beamforming transmission or not applying (other operational mode) the pre-coding weight for data communication (wireless link));
in response to activating a first operation mode of the plurality of operation modes: determine first values for antenna weights from a plurality of predefined candidate values (Fig. 5, Fig. 9, paragraph [0005, 0008, 0019, 0026], where the user equipment apply (first operational mode) the pre-coding vectors (weights for antennas) indicated by pre-coding weight information (predefined) when signal quality is above threshold level (sufficient) for data communication),
in response to activating a second operation mode of the plurality of operation modes: using pilot signals communicated between the terminal and the base station as an input, wherein said activating of the first operation mode or the second operation mode is based on a signal quality of the wireless link (Fig. 5, Fig. 9, paragraph [0005, 0008, 0014, 0019, 0021, 0026, 0061], where the signal quality for determining for applying (first operational mode) the pre-coding vectors (weights for antennas) or not applying (second operational mode) the pre-coding vectors communicated between the user equipment (terminals) and the base station using pilots in the signal),
Bergman discloses all of the subject matter as described above for applying or not applying the pre-coding vectors (weights for antennas) (Fig. 5, Fig. 9, paragraph [0005, 0008, 0014, 0019, 0021, 0026, 0061]) except for determine second values for antenna weights based on calculating using received pilot signals.
However, Jia in the same field of endeavor teaches the revoking new beam pattern (implicitly using pilot signal for new set of antenna weights) when signal falls below the threshold value to improve the signal quality (Fig. 1, Fig. 8, paragraph [0007, 0009, 0087, 0089-0091, 0112]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the updating beam pattern (new set of antenna weights) as taught by Jia to modify the device and method of Bergman to provide the improve the communication signal quality for enhance communication (Jia - paragraph [0009, 0029]).
Bergman in view of Jia discloses all of the subject matter as described above for applying or not applying the pre-coding vectors (weights for antennas) (Bergman - Fig. 5, Fig. 9, paragraph [0005, 0008, 0014, 0019, 0021, 0026, 0061]) except for second operational mode employing calculation of determining weights.
However, Iwami in the same field of endeavor teaches the switching between normal communication mode and calibration mode to update the weights (Fig. 3, paragraph [0002, 0004, 0005, 0007, 0049, 0057, 0061, 0069]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the updating weights in calibration mode (second operational mode) as taught by Iwami to modify the device and method of Bergman in view of Jia to provide the improve the communication signal quality for adaptive array antenna communication system (Iwami - paragraph [0005]).

As to Claim 2, Bergman in view of Jia and Iwami further disclose the method further comprising:
activating the first operational mode in response to establish the wireless link (Bergman - Fig. 5, Fig. 9, paragraph [0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (wireless link)),
determining the signal quality for communication on the wireless link in the first operation mode (Bergman  - Fig. 5 (62)),
performing a threshold comparison of the determined signal quality (Bergman - Fig. 5 (63)),
depending on the threshold comparison: activating the second operation mode (Bergman - Fig. 5, Fig. 9, paragraph [0003, 0008, 0019, 0059, 0060], where the user equipment determines the reception quality for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0007, 0009, 0087, 0089-0091, 0112], where search for new beam pattern (new set of antenna weights) when signal falls below the threshold value to improve the signal quality). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 3, Bergman in view of Jia and Iwami further disclose the method where said activating of first operation mode or second operation mode is based on quality of service requirement of communication on the wireless link (Bergman - Fig. 5, Fig. 9, paragraph [0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality (quality of service requirement) for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0007, 0009, 0087, 0089-0091, 0112], where the search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (quality of service requirement) to improve the signal quality). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 4, Bergman in view of Jia and Iwami further disclose the method where said activating of first operation mode or second operation mode is based on power setting of least one of the base station and the terminal (Bergman - Fig. 5, Fig. 9, paragraph [0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality (quality of service requirement) for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0007, 0009, 0087, 0089-0091, 0112], where search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (RSSI – signal power setting) to improve the signal quality). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 5, Bergman in view of Jia and Iwami further disclose the method where said activating of first operation mode or second operation mode is based on a geographical distance between the base station and the terminal (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality (quality of service requirement) which implicitly changes with movement of user equipment (changes in geographical distance) for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0112, 0125], where search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (RSSI – signal power setting) due to movement of device (geographical distance between the base station and the terminal)). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 6, Bergman in view of Jia and Iwami further disclose the method where said activating of first operation mode or second operation mode is network triggered in accordance with a respective downlink control message (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0012, 0013, 0019, 0026, 0059, 0060], where the pre-coding control information (control message to use specific pre-coding vectors) is transmitted to the user equipment from the base station (network downlink from base station to the user equipment))(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0125], where the data (control information) is sent to peer apparatus (downlink/uplink) for feedback or invoke beam pattern search). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 7, Bergman in view of Jia and Iwami further disclose the method where said activating of first operation mode or second operation mode is terminal triggered in accordance with a respective uplink control message (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0012, 0013, 0019, 0020, 0026, 0050, 0059, 0060], where the link quality information (controlling generation of pre-coding weights in base station) is transmitted from the user equipment to the base station (terminal uplink from the user equipment to the base station)(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0125], where the data (control information) is sent to peer apparatus (downlink/uplink) for feedback or invoke beam pattern search). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 8, Bergman in view of Jia and Iwami further disclose the method where the plurality of candidate values are include in a codebook (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0012, 0013, 0019, 0026, 0052, 0059, 0060], where the pre-coding vectors implicitly using the codebook)(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0119, 0125], where the precoding matrix (codebook) is used for determining beamforming weights). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 9, Bergman in view of Jia and Iwami further disclose the method where the first values for the antenna weights are determined in accordance with at least one of a downlink beam sweep and an uplink beam sweep (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0007, 0008, 0012, 0013, 0019, 0020, 0026, 0050, 0059, 0060], where the beamforming for specific direction)(Jia - Fig. 1, Fig. 3, Fig. 8, paragraph [0004, 0007, 0009, 0041, 0087, 0089-0091, 0099, 0112, 0125], where the sector level sweep for beamforming for peer apparatus (uplink/downlink)). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 11, Bergman in view of Jia and Iwami further disclose the method where the wireless link occupies resources at frequencies above 6 GHz (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0007, 0008, 0012, 0013, 0019, 0020, 0026, 0050, 0059, 0060], where the support for high sped communication standards)(Jia - Fig. 1, Fig. 3, Fig. 8, paragraph [0003, 0004, 0007, 0009, 0041, 0087, 0089-0091, 0099, 0112, 0125], where the support for IEEE 802.11ad supporting 60 Ghz range). 
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 13, Bergman in view of Jia and Iwami further disclose the method where the wireless link comprise an uplink wireless link and downlink wireless link, wherein activation of first operational mode or the second operational mode is performed independently for the uplink wireless link and the downlink wireless line (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality for applying (first operational mode) the pre-coding weight to antennas for beamforming transmission or not applying (second operational mode) the pre-coding weight for data communication (uplink wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0125], where the search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (quality of service requirement) to improve the signal quality is communicated between the peer apparatus (implicitly both uplink and downlink independently))(Iwami - Fig. 3, paragraph [0002, 0004, 0005, 0007, 0049, 0057, 0061, 0069], where switching between the normal communication mode and calibration mode to update the weights in wireless apparatus implicitly for both downlink and uplink independently),
wherein a first one of the first operation mode and the second operation mode is activated for the uplink wireless link (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment determines the reception quality for applying (first mode) the pre-coding weight to antennas for beamforming transmission or not applying (second mode) the pre-coding weight for data communication (uplink wireless link))(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0125], where the search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (quality of service requirement) to improve the signal quality is communicated between the peer apparatus (both uplink and downlink)),
wherein a second one of the first operation mode and the second operation mode is activated for the downlink wireless link (Bergman - Fig. 5, Fig. 9, paragraph [0002, 0003, 0005, 0008, 0026, 0019, 0059, 0060], where the user equipment transmit the signal information about estimated receptor quality to the base station to update the precoding weight information to be sent back (downlink) to the user equipment)(Jia - Fig. 1, Fig. 8, paragraph [0004, 0007, 0009, 0087, 0089-0091, 0099, 0112, 0125], where the search for new beam pattern (new set of antenna weights) when signal falls below the threshold value (quality of service requirement) to improve the signal quality is communicated between the peer apparatus (both uplink and downlink))
The suggestion/motivation is the same as that used in the rejection for claim 1.

As to Claim 15, Bergman in view of Jia and Iwami further disclose the device wherein the device is the terminal or the base station (Bergman - Fig. 9, communication between the user equipment (terminal) and the NodeB (base station))(Jia - Fig. 13, paragraph [0108], where communication between stations and terminals). 
The suggestion/motivation is the same as that used in the rejection for claim 1.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20140050278 to Bergman et al., U.S. PGPub. No. 20140055302 to Jia and U.S. PGPub. No. 20100182922 to Iwami et al. in further view of U.S. PGPub. No. 20180227037 to Ahmed Ouameur.
As to Claim 10, Bergman in view of Jia and Iwami disclose all of the subject matter as described above for determining signal quality (receive property) for communication between the user equipment and the base station using pilots in the signal (Bergman - Fig. 5, Fig. 9, paragraph [0005, 0008, 0014, 0019, 0021, 0026, 0052, 0061]) (Jia - Fig. 1, Fig. 8, paragraph [0003, 0004, 0007, 0009, 0041, 0087, 0089-0091, 0099, 0112, 0125], implicitly using pilot signal having phase and amplitude for new beam pattern for peer apparatus (uplink/downlink)) except for calculation comprise a matrix inversion of channel matrix.
However, Ahmed Ouameur in the same field of endeavor teaches the channel estimation both uplink and downlink by multiplying inverse of covariance matrices to the received pilot signal (channel matrix implicitly having amplitude and phase) (Fig. 1, paragraph [0003, 0006]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the inverse of covariance matrices for channel estimation as taught by Ahmed Ouameur to modify the method of Bergman, Jia, and Iwami to provide the improve the performance of the communication system (Ahmed Ouameur - paragraph [0006]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20140050278 to Bergman et al., U.S. PGPub. No. 20140055302 to Jia  and U.S. PGPub. No. 20100182922 to Iwami et al. in further view of U.S. PGPub. No. 20160198474 to Raghavan et al.
As to Claim 12, Bergman in view of Jia and Iwami disclose all of the subject matter as described above for applying (first mode) the pre-coding vectors (weights for antennas) or not applying (second mode) the pre-coding vectors communicated between the user equipment (terminals) and the base station for array of antennas (Bergman - Fig. 5, Fig. 9, paragraph [0005, 0008, 0014, 0019, 0021, 0026, 0061]) (Jia - Fig. 1, Fig. 8, paragraph [0003, 0004, 0007, 0009, 0030, 0041, 0087, 0089-0091, 0099, 0112, 0125]) except for mode performed for multiple antenna patches, each antenna patch comprising a respective antenna array.
However, Raghavan in the same field of endeavor teaches the refined optimal codebook beamforming using plurality of antenna subarrays (multiple antenna patches) (Fig. 3, paragraph [0007, 0008, 0010]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the using plurality of antenna subarrays for optimal codebook beamforming as taught by Raghavan to modify the method of Bergman, Jia, and Iwami to provide the improve the communication rate and the reliability (Raghavan - paragraph [0008]).





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov